Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 6/28/2022, the Applicant has filed a response on 9/28/2022 amending claims 1, 7 and 12. No claim has been cancelled. Claims 13-17 have  been added. Claims 1-17 are pending in this application.

Previous interpretation under 35 U.S.C. 112(f) is withdrawn in view of Applicant’s amendments filed on 9/28/2022.

Claim Objections

Claim 12 is objected to because of the following informalities:  the claim recites “to detect movements” in line 8, which appears to be “detecting movements”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the claim recites “a viewing region” in lines 1-2, which appears to be “the viewing region”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the shape of the eyes" in line 7, and “the viewer” in lines 7, 10 and 14.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claims 2-11, these claims are rejected based on their dependence from  claim 1. In addition, note that claims 2-7 and 11 also recite the limitation “the viewer” in multiple instances.

Claim 12 recites the limitation “each of the plurality of secondary display units” in line 5, "the shape of the eyes" in line 7, and “the viewer” in lines 7, 9 and 12.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 16, this claim is rejected based on its dependence from claim 1. In addition, note that claim 16 also recite the limitation “the viewer” in lines 2 and 3.

	Appropriate corrections are required. The claims will be interpreted as bet understood.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (JP2004070103) (drawings and original text already provided on the record, machine translation of text provided and referenced throughout the rejection), in view of Kano (US 2016/0286626).

Regarding claim 1, as best understood, Kondo discloses a display device (see display device 1 in Fig. 1) comprising: 
a display unit that displays an image (see display unit(s) 12 in Fig. 1; para[0022]; para[0025]; para[0046]); 
a detection unit comprising a position detection sensor and a line of sight detection sensor, the position detection sensor being configured to detect a direction to a position of eyes of a respective viewer who is viewing a display unit see unit(s) 13 in Fig. 1 together with line-of-sight detection unit 39 in Fig. 2; see steps S2 in Figs. 3-4, and see also Figs. 5-8 describing detection of positions and direction of viewers’ eyes in determining a line of sight using the photographing unit 13 and the line-of-sight detection unit 39; in “the case where there are a plurality of users…, the line of sight of each user may be detected”; “the photographing unit 13 is provided in each of the television receivers 11 to detect the line of sight”, and “Thereby, it is determined in which direction of the television receiver 11 the line of sight is detected (which television receiver 11 is the non-attention display unit or the attention display unit), and the result is determined by each television receiver”, which clearly corresponds to a direction to a position of eyes of a respective viewer who is viewing a television receiver 11; para[0023]; para[0025]; para[0028]; para[0034]-para[0041]; para[0054]; para[0082]); and
a control unit that selects, based on information about the position of the viewer detected by the detection unit, a color gamut according to a position of a display region of the display unit, and displays the image in the selected color gamut on the display unit (para[0028]-para[0031]; para[0041]-para[0046]; para [0051]; para[0084]-para[0086]; para[0092]; see control unit 37 in Fig. 2; see steps from S3 to S10 in Fig. 3; “The control unit 37 receives… the detection result supplied from the line-of-sight detection unit 39”; “The luminance processing unit 40 and the color difference processing unit 41 are controlled based on the signal”; “The color difference processing unit 41 performs a process of adjusting the color difference signals u and v of the YUV signal as the video signal supplied by the decoder unit 34 under the control of the control unit 37”; “The display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and  the color difference signals u and v adjusted by the color difference adjustment unit 41, and causes the display unit 12 to output”; e.g. “If the display unit 12 is determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3, the control unit 37 controls the luminance processing unit 40 to perform decoding in step S4”; “The luminance signal Y output from the unit 34 is adjusted so as to be a standard value (multiplied by a coefficient 1), and the process proceeds to step S7”; “In step S7, the control unit 37 controls the color difference control unit 41, and adjusts the color difference signals u and v output from the decoding unit 34 so as to be standard values”; “If it is determined in step S3 that the display unit 12 is the non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer,”… “if it is determined in step S5 that the luminance of the video signal is not to be reduced (that is, the video is to be a black and white video), the control unit 37 controls the color difference processing unit 41 in step S8”; “The color difference is adjusted by multiplying u and v by a coefficient 0”; “That is, the video signal becomes a video signal of only the luminance signal (black and white video)”;  “In step S10, the display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and the color difference signals u and v adjusted by the color difference processing unit 41, outputs the synthesized signal to the display unit 12, and displays it”; “color difference of the video signal of the television receiver 11 is automatically changed based on the user's 3 line of sight simply by moving the line of sight of the user 3”, to the different display unit 12 regions).
However, Kondo does not appear to expressly disclose the position detection sensor being configured to detect a distance to  the position of eyes of the respective viewer who is viewing the display unit, the line of sight detection sensor being configured to detect, based on the distance and the direction detected by the position detection sensor, the shape of the eyes of the viewer, which includes inner corners of the eyes of the respective viewer, and to detect movements of irises of eyeballs of the respective viewer, the line of sight detection sensor being configured to detect the line of sight of the viewer, based on a positional relationship between reference points an  moving points, by taking the detected positions of the inner corners of the eyes as a reference point, and by taking the irises as a moving point.
Kano discloses a position detection sensor being configured to detect a distance to a position of eyes of a respective viewer who is viewing a display unit (para[0034]; para[0041]; para[0044]-para[0045]; para[0078]; see distance measurement sensor 14 in Figs. 1 and 4; “the distance measurement sensor 14 may measure the distances for a plurality of users”; “When the distance measurement sensor 14 detects the sight lines of a plurality of users, the distance determination unit 152 may determine the relevant positions of the individual users”), a line of sight detection sensor being configured to detect, based on the distance and the direction detected by the position detection sensor, the shape of the eyes of the viewer, which includes inner corners of the eyes of the respective viewer (para[0034]-para[0036]; para[0038]; para[0041]; para[0070]; para[0086]; para[0089]-para[0092]; see “sight line detection sensor 13” in Figs. 1 and 4; “the sight line detection sensor 13 has a camera utilized to obtain an image (or images) in which the eye shape (including the inner corner) of the user and a motion of the iris of a user's eyeball are recorded”; “the sight line detection sensor 13 recognizes the positions of the user's inner corner and the iris”; “The user's sight line detected by the sight line detection sensor 13 may be detected as a solid angle measured from the position (as a reference) at which the sight line detection sensor 13 is attached (see FIG. 1) towards the direction of the user's sight line”; “the sight line detection sensor 13 may detect the sight lines of a plurality of users”; “If the image obtained by the sight line detection sensor 13 includes a plurality of users, the individual sight lines of the relevant users may be detected”; “In addition, the sight line of a user who has the longest distance among distances measured by the distance measurement sensor 14… may be detected”; see also Fig. 5), and to detect movements of irises of eyeballs of the respective viewer (para[0036]; para[0041]; “the sight line detection sensor 13 may detect the sight lines of a plurality of users”; “the sight line detection sensor 13 has a camera utilized to obtain an image (or images) in which the eye shape (including the inner corner) of the user and a motion of the iris of a user's eyeball are recorded”; “The sight line detection sensor 13 can detect the relevant sight line based on a positional relationship between a reference point which is the recognized position of the inner corner and a motion point which is the recognized position of the iris”), the line of sight detection sensor being configured to detect the line of sight of the viewer, based on a positional relationship between reference points and moving points, by taking the detected positions of the inner corners of the eyes as a reference point, and by taking the irises as a moving point (para[0036]; para [0041]; “the sight line detection sensor 13 may detect the sight lines of a plurality of users”; “the sight line detection sensor 13 has a camera utilized to obtain an image (or images) in which the eye shape (including the inner corner) of the user and a motion of the iris of a user's eyeball are recorded”; ”From the obtained image(s), the sight line detection sensor 13 recognizes the positions of the user's inner corner and the iris”; “The sight line detection sensor 13 can detect the relevant sight line based on a positional relationship between a reference point which is the recognized position of the inner corner and a motion point which is the recognized position of the iris”), as best understood.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kondo’s invention, with the teachings in Kano’s invention, to have the position detection sensor being configured to detect a distance and a direction to the position of eyes of a respective viewer who is viewing the display unit, the line of sight detection sensor being configured to detect, based on the distance and the direction detected by the position detection sensor, the shape of the eyes of the viewer, which includes inner corners of the eyes of the respective viewer, and to detect movements of irises of eyeballs of the respective viewer, the line of sight detection sensor being configured to detect the line of sight of the viewer, based on a positional relationship between reference points an  moving points, by taking the detected positions of the inner corners of the eyes as a reference point, and by taking the irises as a moving point, for the advantage of a feasible option for power consumption reduction of a backlight without degrading a visibility for a user when determining a line of sight of the user (para[0009]-para[0010]; para[0035]-para[0037]).

Regarding claim 2, as best understood, Kondo and Kano disclose all the claim limitations as applied above (see claim 1). In addition, Kondo discloses the control unit calculates a viewing region of the viewer in the display region of the display unit based on information about the line of sight and the position of the viewer detected by the detection unit (para[0028]; para[0041]-para[0042]; para[0051]; para[0053]; it is clear that “since the display unit… is divided into a plurality of regions”, when a certain display unit 12 region is “determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3”, a target display unit region, that is, the display unit of interest region (the claimed viewing region) is determined/calculated,  based on the broadest reasonable interpretation of the claimed limitations), selects a wider color gamut for the calculated viewing region than a color gamut of the display region other than the viewing region, and displays the image in the selected color gamut on the display unit (para[0028]-para[0031]; para[0041]-para[0046]; para[0051]; para[0053]; “If the display unit 12 is determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3”, “In step S7, the control unit 37 controls the color difference control unit 41, and adjusts the color difference signals u and v output from the decoding unit 34 so as to be standard values”, which clearly has a color gamut wider than that for a “non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer”, and for which “The color difference is adjusted by multiplying u and v by a coefficient 0”; “In step S10, the display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and the color difference signals u and v adjusted by the color difference processing unit 41, outputs the synthesized signal to the display unit 12, and displays it”).

Regarding claim 7, as best understood, Kondo and Kano disclose all the claim limitations as applied above (see claim 2). In addition, Kondo discloses the control unit calculates the viewing region of the viewer on the display unit based on the information about the line of sight and the position of the viewer detected by the detection unit (para[0028]; para[0041]-para[0042]; para[0051]; para[0053]; it is clear that “since the display unit… is divided into a plurality of regions”, when a certain display unit 12 region is “determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3”, a target display unit region, that is, the display unit of interest region (the claimed viewing region) is determined/calculated,  based on the broadest reasonable interpretation of the claimed limitations).
In addition, Kano discloses a field of view information storage unit comprising a memory that stores in advance field of view information that indicates a field of view angle of a viewer (para[0066]; para[0074]; para[0079]; para[0114]; see viewing field information storage unit 153 (e.g. a memory) in Fig. 4; “ the viewing field angle depending on each individual user is stored, as viewing field information, in the viewing field information storage unit 153 in advance and can be utilized in the adjustment of the viewing field range”), wherein a control unit calculates a viewing region of the viewer on a display unit based on the information about a line of sight and a position of the viewer detected by a detection unit, and the field of view information corresponding to the viewer (para[0066]-para[0067]; para[0071]; para[0074]; para[0079]; para[0081]; In the control unit 15 in Fig. 4, “The sight line position determination unit 151 determines the position on the display unit 11, to which the sight line of the relevant user is directed, based on the sight line of the user who is viewing the image displayed on the display unit 11, where the sight line is detected by the sight line detection sensor 13”; “For example, based on the angle of the sight line detected by the sight line detection sensor 13, the sight line position determination unit 151 determines the (plane) coordinates on the display unit 11, to which the relevant sight line of the relevant user is directed”; In addition, “The distance determination unit 152 determines a viewing field range on the display unit 11, based on the distance between the display unit 11 and the relevant user, which is measured by the distance measurement sensor 14”; “The viewing field range is a range on the display unit which is visible to the user and may have any shape”; “Based on the viewing field information stored in the viewing field information storage unit 153, the distance determination unit 152 adjusts the size of the viewing field range so that a viewing field range suitable for the target user can be set” (claimed viewing region)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a field of view information storage unit comprising a memory that stores in advance field of view information that indicates a field of view angle of the viewer, wherein the control unit calculates the viewing region of the viewer on the display unit based on the information about the line of sight and the position of the viewer detected by the detection unit, and the field of view information corresponding to the viewer, as also taught by Kano, for the advantage of reducing power consumption by additionally taking into account a user's viewing field to make adjustments, without degrading the visibility for the user (para[0009]-para[0010]).

Regarding claim 8, as best understood, Kondo and Kano disclose all the claim limitations as applied above (see claim 2). In addition, Kondo discloses the display region of the display unit is configured by a plurality of display panels (para[0020]; see display units 12-1 to 12-9), the plurality of display panels including a first display panel at least portion of which is overlapped with the viewing region (para[0028]; para [0041]-para [0043]; para[0053]; it is clear that “since the display unit… is divided into a plurality of regions” (12-1 to 12-9), when a certain display unit 12 region is “determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3” (“attention display unit”), that display unit 12 corresponds to a target display unit region, that is, the display unit of interest region (the claimed viewing region), based on the broadest reasonable interpretation of the claimed limitations) and a second display panel that is not overlapped with the viewing region (para[0028]; para [0043]; para[0053]; it is clear that “since the display unit… is divided into a plurality of regions” (12-1 to 12-9), when a certain display unit 12 region is “the non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer”, that display unit 12 does not corresponds to a target display unit region, that is, the display unit of interest region (the claimed viewing region), based on the broadest reasonable interpretation of the claimed limitations), and
the control unit selects a wider color gamut for the first display panel than a color gamut of the second display panel,  and displays the image in the selected color gamut on the display unit (para[0028]-para[0031]; para[0041]-para[0046]; para[0051]; para[0053]; when a certain display unit 12 is the attention display unit (the claimed first display panel), that is, “If the display unit 12 is determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3”, “In step S7, the control unit 37 controls the color difference control unit 41, and adjusts the color difference signals u and v output from the decoding unit 34 so as to be standard values”, which clearly has a color gamut wider than that for a “non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer” (the claimed second display panel), and for which “The color difference is adjusted by multiplying u and v by a coefficient 0”; “In step S10, the display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and the color difference signals u and v adjusted by the color difference processing unit 41, outputs the synthesized signal to the display unit 12, and displays it”, accordingly).

Regarding claim 9, as best understood, Kondo and Kano disclose all the claim limitations as applied above (see claim 2). In addition, Kondo discloses when a specific display region, which is a portion of the display region, is specified in the display region of the display unit, the control unit selects a wider color gamut for the specific display region at least a portion of which is overlapped with the viewing region than a color gamut of the display region other than the specific display region, and displays the image in the selected color gamut on the display unit (para[0028]-para[0031]; para[0041]-para[0046]; para[0051]; para[0053]; it is clear that “since the display unit… is divided into a plurality of regions” (12-1 to 12-9), when a certain display unit 12 region is “determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3” (“attention display unit”), that display unit 12 corresponds to a target display unit region, that is, the display unit of interest region (the claimed viewing region), based on the broadest reasonable interpretation of the claimed limitations; when the certain display unit 12 is the attention display unit (claimed specific display region), that is, “If the display unit 12 is determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3”, “In step S7, the control unit 37 controls the color difference control unit 41, and adjusts the color difference signals u and v output from the decoding unit 34 so as to be standard values”, which clearly has a color gamut wider than that for a “non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer” (the claimed display region other than the specific display region), and for which “The color difference is adjusted by multiplying u and v by a coefficient 0”; “In step S10, the display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and the color difference signals u and v adjusted by the color difference processing unit 41, outputs the synthesized signal to the display unit 12, and displays it”, accordingly).

Regarding claim 12, it is analogous to claim 1, except it is a method claim (see Fig. 3 and para[0001] of Kondo, and Fig. 5 and para[0010] of Kano), and therefore, it is rejected for the same reasons as claim 1 above.

Regarding claim 16, as best understood, Kondo and Kano disclose all the claim limitations as applied above (see claim 12). In addition, Kondo discloses calculating a viewing region of the viewer in the display region of the display unit based on information about the line of sight and the position of the viewer detected (para[0023]; para[0028]; para[0034]-para[0042]; para[0051]; para[0053]-para[0054]; para[0082]; it is clear that “since the display unit… is divided into a plurality of regions”, when a certain display unit 12 region is “determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3”, a target display unit region, that is, the display unit of interest region (the claimed viewing region) is determined/calculated, based on the line of sight and the position of the viewer detected in determining the line of sight, based on the broadest reasonable interpretation of the claimed limitations); and selecting a wider color gamut for the calculated viewing region than a color gamut of the display region other than the viewing region, and displays the image in the selected color gamut on the display unit (para[0028]-para[0031]; para[0041]-para[0046]; para[0051]; para[0053]; “If the display unit 12 is determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3”, “In step S7, the control unit 37 controls the color difference control unit 41, and adjusts the color difference signals u and v output from the decoding unit 34 so as to be standard values”, which clearly has a color gamut wider than that for a “non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer”, and for which “The color difference is adjusted by multiplying u and v by a coefficient 0”; “In step S10, the display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and the color difference signals u and v adjusted by the color difference processing unit 41, outputs the synthesized signal to the display unit 12, and displays it”).

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (JP2004070103) (drawings and original text already provided on the record, machine translation of text provided and referenced throughout the rejection), in view of Kano (US 2016/0286626), as applied to claim 1 above, and further in view of Bostick et al. (US 2016/0240173).

Regarding claim 3, as best understood, Kondo and Kano disclose all the claim limitations as applied above (see claim 1). In addition, Kondo discloses the control unit selects a narrower color gamut for the display region other than a viewing region of the display region, and displays the image in the selected color gamut on the display unit (para[0028]-para[0031]; para[0041]-para[0046]; para[0051]; para[0053]; “If it is determined in step S3 that the display unit 12 is the non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer,”… “the control unit 37 controls the color difference processing unit 41 in step S8”; “The color difference is adjusted by multiplying u and v by a coefficient 0”, which clearly has a color gamut narrower than that for a “display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3” (viewing region), and for which the color difference signals u and v output from the decoding unit 34 are adjusted so as to be standard values (wider gamut than for the non-attention display unit region); “In step S10, the display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and the color difference signals u and v adjusted by the color difference processing unit 41, outputs the synthesized signal to the display unit 12, and displays it”).
However, Kondo and Kano do not appear to expressly disclose the control unit calculates a blind spot region of the viewer in the display region of the display unit based on information about the position of the viewer detected by the detection unit and preliminary provided information about a shape of the display region of the display unit, selects a narrower color gamut for the calculated blind spot region than a color gamut of the display region other than the blind spot region, and displays the image in the selected color gamut on the display unit.
Bostick discloses a control unit calculates a blind spot region of a viewer in a display region of a display unit based on information about a position of the viewer detected by a detection unit and preliminary provided information about a shape of the display region of the display unit, adjusts a display image for the calculated blind spot region, and displays the image on the display unit accordingly (para[0021]-para[0023]; para[0036]-para[0037]; see Figs. 3-4 and 6-7; “sensor 150 includes at least one optical sensor such as a camera (for detecting the presence of an obstruction proximate touch screen 8), sensor 150 can detect the presence of user 112, as well as the point of view of user 112, and provide that information (as sensor data 42) to computer system 120 in order to aid in adjusting of the display”; “the optical sensor (sensor 150) can include conventional facial/eye tracking capability to determine a position of the eye or other portion of the face of user 112, and provide that information (as sensor data 42) to computer system 120”; “computer system 120 can adjust… content 14 in the case that the position of the user 112 indicates that a portion of the content 14 is obstructed (or likely obstructed) from the user 112”; e.g. “FIG. 7 demonstrates how touch screen display program 130, in response to determining that the portion 16 of the touch screen is obstructed due to flexion of the touch screen 8, shifts the content 14 to a portion 18 of the touch screen 8 unobstructed by the flexion”, clearly based on preliminary information/instructions provided in the display program 130 stored in storage component 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kondo’s and Kano’s combination, with the teachings in Bostick’s invention, to have the control unit calculates a blind spot region of the viewer in the display region of the display unit based on information about the position of the viewer detected by the detection unit and preliminary provided information about a shape of the display region of the display unit, and as a result of the combination, makes adjustments by selecting a narrower color gamut for the calculated blind spot region (the display region other than the viewing region in the combination) than a color gamut of the display region other than the blind spot region (including the viewing region in the combination), and displays the image in the selected color gamut on the display unit, for the advantage of dynamically accounting for obstructions or other viewing-related obstacles which hinder the user's interaction with the device (para[0002]; para[0015]), which improves user experience.

Regarding claim 4, as best understood, Kondo and Kano disclose all the claim limitations as applied above (see claim 1). In addition, Kondo discloses the control unit selects a narrower color gamut for the display region other than a viewing region of the display region, and displays the image in the selected color gamut on the display unit (para[0028]-para[0031]; para[0041]-para[0046]; para[0051]; para[0053]; “If it is determined in step S3 that the display unit 12 is the non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer,”… “the control unit 37 controls the color difference processing unit 41 in step S8”; “The color difference is adjusted by multiplying u and v by a coefficient 0”, which clearly has a color gamut narrower than that for a “display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3” (viewing region), and for which the color difference signals u and v output from the decoding unit 34 are adjusted so as to be standard values (wider gamut than for the non-attention display unit region); “In step S10, the display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and the color difference signals u and v adjusted by the color difference processing unit 41, outputs the synthesized signal to the display unit 12, and displays it”).
However, Kondo does not appear to expressly disclose the detection unit detects a position of an obstacle that obstructs a display of the display unit, and the control unit calculates a blind spot region of the viewer based on information about the position of the viewer detected by the detection unit and information about the position of the obstacle, selects a narrower color gamut for the calculated blind spot region than a color gamut of the display region other than the blind spot region, and displays the image in the selected color gamut on the display unit.
Bostick discloses a detection unit detects a position of an obstacle that obstructs a display of a display unit (para[0019]-para[0023]; para[0037]; see Figs. 1-4; “As shown in FIG. 1, at least a portion 16 of content 14 is obstructed from view, in this case, by the user's hand 4 and the holding device 6”; “sensor 150 includes at least one optical sensor such as a camera (for detecting the presence of an obstruction proximate touch screen 8)”), and a control unit calculates a blind spot region of a viewer based on information about a position of the viewer detected by the detection unit and information about the position of the obstacle, adjusts a display image for the calculated blind spot region, and displays the image on the display unit accordingly (para[0019]-para[0023]; para[0037]; see Figs. 1-4; “sensor 150 includes at least one optical sensor such as a camera (for detecting the presence of an obstruction proximate touch screen 8), sensor 150 can detect the presence of user 112, as well as the point of view of user 112, and provide that information (as sensor data 42) to computer system 120 in order to aid in adjusting of the display”; “the optical sensor (sensor 150) can include conventional facial/eye tracking capability to determine a position of the eye or other portion of the face of user 112, and provide that information (as sensor data 42) to computer system 120”; “computer system 120 can adjust… content 14 in the case that the position of the user 112 indicates that a portion of the content 14 is obstructed (or likely obstructed) from the user 112” (claimed calculated blind spot region caused by the obstacle)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kondo’s and Kano’s combination, with the teachings in Bostick’s invention, to have the detection unit detects a position of an obstacle that obstructs a display of the display unit, and the control unit calculates a blind spot region of the viewer based on information about the position of the viewer detected by the detection unit and information about the position of the obstacle, and as a result of the combination, makes adjustments by selecting a narrower color gamut for the calculated blind spot region (the display region other than the viewing region in the combination) than a color gamut of the display region other than the blind spot region (including the viewing region in the combination), and displays the image in the selected color gamut on the display unit, for the advantage of dynamically accounting for obstructions or other viewing-related obstacles which hinder the user's interaction with the device (para[0002]; para[0015]), which improves user experience.

Regarding claim 5, as best understood, Kondo, Kano and Bostick disclose all the claim limitations as applied above (see claim 3). In addition, Kondo discloses the control unit calculates a viewing region of the viewer in the display region of the display unit based on information about the line of sight of the viewer (para[0028]; para[0041]-para[0042]; para[0051]; para[0053]; it is clear that “since the display unit… is divided into a plurality of regions”, when a certain display unit 12 region is “determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3”, a target display unit region, that is, the display unit of interest region (the claimed viewing region) is determined/calculated, based on based on the broadest reasonable interpretation of the claimed limitations), selects a wider color gamut for the calculated viewing region than a color gamut of the display region other than the viewing region, and displays the image in the selected color gamut on the display unit (para[0028]-para[0031]; para[0041]-para[0046]; para[0051]; para[0053]; “If the display unit 12 is determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3”, “In step S7, the control unit 37 controls the color difference control unit 41, and adjusts the color difference signals u and v output from the decoding unit 34 so as to be standard values”, which clearly has a color gamut wider than that for a “non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer”, and for which “The color difference is adjusted by multiplying u and v by a coefficient 0”; “In step S10, the display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and the color difference signals u and v adjusted by the color difference processing unit 41, outputs the synthesized signal to the display unit 12, and displays it”).
In addition, Bostick the control unit calculates, a visible region, being the display region other than the blind spot region of the viewer, based on information about the position of the viewer detected by the detection unit (para[0021]-para[0023]; para[0036]-para[0037]; see Figs. 3-4 and 6-7; “sensor 150 includes at least one optical sensor such as a camera (for detecting the presence of an obstruction proximate touch screen 8), sensor 150 can detect the presence of user 112, as well as the point of view of user 112, and provide that information (as sensor data 42) to computer system 120 in order to aid in adjusting of the display”; “the optical sensor (sensor 150) can include conventional facial/eye tracking capability to determine a position of the eye or other portion of the face of user 112, and provide that information (as sensor data 42) to computer system 120”; “computer system 120 can adjust… content 14 in the case that the position of the user 112 indicates that a portion of the content 14 is obstructed (or likely obstructed) from the user 112”; e.g. “FIG. 7 demonstrates how touch screen display program 130, in response to determining that the portion 16 of the touch screen is obstructed due to flexion of the touch screen 8, shifts the content 14 to a portion 18 of the touch screen 8 unobstructed by the flexion”, the portion 18 of the touch screen 8 determined/calculated as an unobstructed portion (the claimed visible region) by not being the obstructed portion 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the control unit calculates, a visible region, being the display region other than the blind spot region of the viewer, based on information about the position of the viewer detected by the detection unit, as taught by Bostick, and consequently, the calculated viewing region of the viewer being included in the calculated visible region in the combination, for the advantage of dynamically accounting for obstructions or other viewing-related obstacles which hinder the user's interaction with the device, which improves user experience by making it easier for the user to view content (para[0002]; para[0015]; para[0036]).

Regarding claim 6, as best understood, Kondo, Kano and Bostick disclose all the claim limitations as applied above (see claim 5). In addition, Kondo discloses wherein the viewer includes a plurality of viewers, and when the visible region is calculated for each of the viewers, the control unit merges the visible region for each of the viewers (para[0054]; “it is possible to cope with the case where there are a plurality of users; “In that case, the line of sight of each user may be detected, and the video signals of all the television receivers 11 corresponding thereto may be output brighter than the other television receivers 11”, thus merging the visible region for each of the users, based on the broadest reasonable interpretation of the claimed limitations).
In addition, Bostick discloses subtracting a merged visible region from the display region to calculate the blind spot region (para[0019]-para[0023]; para[0036]-para[0037]; see Figs. 3-4 and 6-7; when “one or more portions 16 of touch screen 8 are obstructed from view, e.g., from the view of one or more users, viewers, etc.”, “Approaches according to various embodiments of the disclosure adjust a position of the content 14 on the touch screen 8 such that the portion of the content 14 in the obstructed portion 16 of the touch screen 8 is viewable, e.g., by one or more users, in response to detecting the obstruction”; based on this, it is clear that when more than one user is detected, the obstructed portion 16 corresponds to the difference between the whole display region and the unobstructed portions 18 of the touch screen 8 determined/calculated for the users together/merged, based on the broadest reasonable interpretation of the claimed limitations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the control unit subtracts the merged visible region from the display region to calculate the blind spot region, for the advantage of dynamically accounting for obstructions or other viewing-related obstacles which hinder the users interaction with the device, which improves users experience by making it easier for multiple users to view content (para[0002]; para[0015]; para[0022]; para[0036]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (JP2004070103) (drawings and original text already provided on the record, machine translation of text provided and referenced throughout the rejection), in view of Kano (US 2016/0286626), as applied to claim 2 above, and further in view of Nagai (US 2010/0002072).

Regarding claim 10, as best understood, Kondo and Kano disclose all the claim limitations as applied above (see claim 2). In addition, Kondo discloses the control unit, when displaying the image in the display region other than the viewing region, selects a color gamut to become a narrower color gamut, and displays the image in the selected color gamut on the display unit (para[0028]-para[0031]; para[0041]-para[0046]; para[0051]; para[0053]; “If it is determined in step S3 that the display unit 12 is the non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer,”… “the control unit 37 controls the color difference processing unit 41 in step S8”; “The color difference is adjusted by multiplying u and v by a coefficient 0”, which clearly has a color gamut narrower than that for a “display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3” (viewing region), and for which the color difference signals u and v output from the decoding unit 34 are adjusted so as to be standard values (wider gamut than for the non-attention display unit region); “In step S10, the display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and the color difference signals u and v adjusted by the color difference processing unit 41, outputs the synthesized signal to the display unit 12, and displays it”).
 However, Kondo and Kano do not appear to expressly disclose the control unit selects the color gamut to become a narrower color gamut as a distance from the viewing region increases.
Nagai discloses selecting different color display formats as a distance from the viewing region increases (see Abstract; para[0009]; para[0031]; para[0040]; see Figs. 1-5; “the display apparatus… detects the direction of the line of sight 43 of the user 30 using the camera 11 (See FIG. 1) and, based on the direction thereof, performs enhancement processing of video to be output to the monitor 19”; “In the enhancement processing, a high gain amount is set to pixels on the monitor 19 positioned near the attention point 41”; “Accordingly, video that is easy to view for the user 30 and provides a sense of perspective can be provided to the user 30”; “Here, the gain amount is a value indicating brightness of each pixel constituting the monitor 19 and refers to the luminance of each of red, green, and blue making up colors”; “the enhancement processing unit 160 may set a higher gain amount in stages, among a plurality of regions divided by one or a plurality of concentric circles around the attention point 41”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kondo’s and Kano’s invention, with the teachings in Nagai’s invention, to have the control unit selects different color display formats as a distance from the viewing region increases, and consequently, selecting the color gamut to become a narrower color gamut as a distance from the viewing region increases in the combination, for the advantage of improving sharpness of video displayed in a portion of a high degree of attention by the user, and thus providing a technology capable of displaying video providing a sense of perspective in accordance with the line of sight of the user (para[0007]-para[0011]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (JP2004070103) (drawings and original text already provided on the record, machine translation of text provided and referenced throughout the rejection), in view of Kano (US 2016/0286626), as applied to claim 2 above, and further in view of Mori et al. (US 2015/0185824).

Regarding claim 11, as best understood, Kondo and Kano disclose all the claim limitations as applied above (see claim 2). However, Kondo and Kano do not appear to expressly disclose the control unit displays the image on the display unit at a magnification according to a distance from the display region of the display unit to the viewer.
Mori discloses displaying an image on a display unit at a magnification according to a distance from a display region of the display unit to a viewer (see Figs. 11A-12; para[0148]-para[0149]; para[0161]; “the screen control unit 109 controls information amount of content included in an object based on the positional information of the user acquired by the user information acquiring unit 103”; “for example,… an image size of an object displayed on the screen is changed based on the distance between the user and the screen of the display control device 100”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kondo’s and Kano’s combination, with the teachings in Mori’s invention, to have the control unit displays the image on the display unit at a magnification according to a distance from the display region of the display unit to the viewer, for the advantage of optimizing an information amount of content included in an object to be displayed, and displaying information with high visibility (para[0163]).

Claim(s) 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (JP2004070103) (drawings and original text already provided on the record, machine translation of text provided and referenced throughout the rejection), in view of Bostick et al. (US 2016/0240173).

Regarding claim 13, Kondo discloses a display device (see display device 1 in Fig. 1) comprising: 
a display unit that displays an image (see display unit(s) 12 in Fig. 1; para[0022]; para[0025]; para[0046]); 
a detection circuit that detects a line of sight and a position of a viewer viewing the display unit (see unit(s) 13 in Fig. 1 together with line-of-sight detection unit 39 in Fig. 2; see steps S2 in Figs. 3-4, and see also Figs. 5-8 describing detection of positions of a viewer’s eyes in determining a line of sight by the line-of-sight detection unit 39; para[0023]; para[0025]; para[0028]; para[0034]-para[0041]); and
a control unit that selects, based on information about the position of the viewer detected by the detection circuit, a color gamut according to a position of a display region of the display unit, and displays the image in the selected color gamut on the display unit (para[0028]-para[0031]; para[0041]-para[0046]; para[0051]; para[0084]-para[0086]; para[0092]; see control unit 37 in Fig. 2; see steps from S3 to S10 in Fig. 3; “The control unit 37 receives… the detection result supplied from the line-of-sight detection unit 39”; “The luminance processing unit 40 and the color difference processing unit 41 are controlled based on the signal”; “The color difference processing unit 41 performs a process of adjusting the color difference signals u and v of the YUV signal as the video signal supplied by the decoder unit 34 under the control of the control unit 37”; “The display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and  the color difference signals u and v adjusted by the color difference adjustment unit 41, and causes the display unit 12 to output”; e.g. “If the display unit 12 is determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3, the control unit 37 controls the luminance processing unit 40 to perform decoding in step S4”; “The luminance signal Y output from the unit 34 is adjusted so as to be a standard value (multiplied by a coefficient 1), and the process proceeds to step S7”; “In step S7, the control unit 37 controls the color difference control unit 41, and adjusts the color difference signals u and v output from the decoding unit 34 so as to be standard values”; “If it is determined in step S3 that the display unit 12 is the non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer,”… “if it is determined in step S5 that the luminance of the video signal is not to be reduced (that is, the video is to be a black and white video), the control unit 37 controls the color difference processing unit 41 in step S8”; “The color difference is adjusted by multiplying u and v by a coefficient 0”; “That is, the video signal becomes a video signal of only the luminance signal (black and white video)”;  “In step S10, the display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and the color difference signals u and v adjusted by the color difference processing unit 41, outputs the synthesized signal to the display unit 12, and displays it”; “color difference of the video signal of the television receiver 11 is automatically changed based on the user's 3 line of sight simply by moving the line of sight of the user 3”, to the different display unit 12 regions), 
wherein the control unit selects a narrower color gamut for a display region other than a viewing region, and displays the image in the selected color gamut on the display unit (para[0028]-para[0031]; para[0041]-para[0046]; para[0051]; para[0053]; “If it is determined in step S3 that the display unit 12 is the non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer,”… “the control unit 37 controls the color difference processing unit 41 in step S8”; “The color difference is adjusted by multiplying u and v by a coefficient 0”, which clearly has a color gamut narrower than that for a “display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3” (viewing region), and for which the color difference signals u and v output from the decoding unit 34 are adjusted so as to be standard values (wider gamut than for the non-attention display unit region); “In step S10, the display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and the color difference signals u and v adjusted by the color difference processing unit 41, outputs the synthesized signal to the display unit 12, and displays it”).
However, Kondo does not appear to expressly disclose wherein the control unit calculates a blind spot region of the viewer in the display region of the display unit based on information about the position of the viewer detected by the detection circuit and preliminary provided information about a shape of the display region of the display unit, selects a narrower color gamut for the calculated blind spot region than a color gamut of the display region other than the blind spot region, and displays the image in the selected color gamut on the display unit, and wherein the control unit detects a region of the display region that can no longer be viewed because of an obstacle, based on an obstacle position information detected by an obstacle detection sensor, and then adds the detected region to the blind spot region and updates the blind spot region, and wherein the control unit calculates a viewing region, a difficult viewing region, and the blind spot region in case that the difficult viewing region is covered by any obstacle.
Bostick discloses a control unit calculates a blind spot region of a viewer in a display region of a display unit based on information about a position of the viewer detected by a detection circuit and preliminary provided information about a shape of the display region of the display unit, adjusts a display image for the calculated blind spot region, and displays the image on the display unit accordingly (para[0019]-para[0023]; para[0036]-para[0037]; see Figs. 3-4 and 6-7; “sensor 150 includes at least one optical sensor such as a camera (for detecting the presence of an obstruction proximate touch screen 8), sensor 150 can detect the presence of user 112, as well as the point of view of user 112, and provide that information (as sensor data 42) to computer system 120 in order to aid in adjusting of the display”; “the optical sensor (sensor 150) can include conventional facial/eye tracking capability to determine a position of the eye or other portion of the face of user 112, and provide that information (as sensor data 42) to computer system 120”; “computer system 120 can adjust… content 14 in the case that the position of the user 112 indicates that a portion of the content 14 is obstructed (or likely obstructed) from the user 112”; e.g. see in Fig. 1 obstructed portion 16, obstructed by a user’s hand 4 (claimed calculated blind spot region of a viewer), and in Fig. 2 “the position of content 14 has been adjusted in order to display content 14 in the unobstructed portions 18 of the touch screen 8, and not display content 14 in the obstructed portion 16” due to the user’s hand 4, clearly based on preliminary information/instructions provided in the display program 130 stored in storage component 124 about a shape of the display region; see e.g. “FIG. 7 demonstrates how touch screen display program 130, in response to determining that the portion 16 of the touch screen is obstructed due to flexion of the touch screen 8, shifts the content 14 to a portion 18 of the touch screen 8 unobstructed by the flexion”), 
and wherein the control unit detects a region of the display region that can no longer be viewed because of an obstacle, based on an obstacle position information detected by an obstacle detection sensor  (para[0019]-para[0023]; para[0036]-para[0037]; see Figs. 1-4; “As shown in FIG. 1, at least a portion 16 of content 14 is obstructed from view, in this case, by the user's hand 4 and the holding device 6”; “sensor 150 includes at least one optical sensor such as a camera (for detecting the presence of an obstruction proximate touch screen 8), sensor 150 can detect the presence of user 112, as well as the point of view of user 112, and provide that information (as sensor data 42) to computer system 120 in order to aid in adjusting of the display”; “the optical sensor (sensor 150) can include conventional facial/eye tracking capability to determine a position of the eye or other portion of the face of user 112, and provide that information (as sensor data 42) to computer system 120”; “computer system 120 can adjust… content 14 in the case that the position of the user 112 indicates that a portion of the content 14 is obstructed (or likely obstructed) from the user 112”; e.g. see in Fig. 1 obstructed portion 16, obstructed by a holding device 6 (claimed region of the display region that can no longer be viewed because of an obstacle)), and then adds the detected region to the blind spot region and updates the blind spot region  (para[0019]-para[0023]; para[0036]-para[0037]; see Figs. 1-4; “As shown in FIG. 1, at least a portion 16 of content 14 is obstructed from view, in this case, by the user's hand 4 and the holding device 6”; see all portions 16 are determined to obtain the total of portions 16 obstructed from view to as the obstructed  (blind) region; “sensor 150 includes at least one optical sensor such as a camera (for detecting the presence of an obstruction proximate touch screen 8), sensor 150 can detect the presence of user 112, as well as the point of view of user 112, and provide that information (as sensor data 42) to computer system 120 in order to aid in adjusting of the display”; “computer system 120 can adjust… content 14 in the case that the position of the user 112 indicates that a portion of the content 14 is obstructed (or likely obstructed) from the user 112”; e.g. see in Fig. 1 total obstructed portion 16, obstructed by the user’s hand 4 and by the holding device 6, and in Fig. 2 “the position of content 14 has been adjusted in order to display content 14 in the unobstructed portions 18 of the touch screen 8, and not display content 14 in the obstructed portion 16” due to both the user’s hand 4 and the holding device 6), and 
wherein the control unit calculates a viewing region (para[0018]-para[0023]; see Figs. 1-4; see unobstructed portions 18 in fig. 1), a difficult viewing region (para[0018]-para[0023]; see Figs. 1-4; see in Fig. 1 portion of “touch screen that is capable of being obstructed from line of view, such as by a human hand, holding device, etc.”, e.g. when holding the device), and the blind spot region in case that the difficult viewing region is covered by any obstacle (para[0018]-para[0023]; see Figs. 1-4; “As shown in FIG. 1, at least a portion 16 of content 14 is obstructed from view, in this case, by the user's hand 4 and the holding device 6”; see total portions 16 actually being obstructed from view by the user’s hand 4 and the holding device 6, and thus calculated as the obstructed portion 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Kondo’s invention, with the teachings in Bostick’s invention, to have the control unit calculates a blind spot region of the viewer in the display region of the display unit based on information about the position of the viewer detected by the detection circuit and preliminary provided information about a shape of the display region of the display unit, and as a result of the combination, makes adjustments by selecting a narrower color gamut for the calculated blind spot region(the display region other than the viewing region in the combination) than a color gamut of the display region other than the blind spot region (including the viewing region in the combination), and displays the image in the selected color gamut on the display unit, and wherein the control unit detects a region of the display region that can no longer be viewed because of an obstacle, based on an obstacle position information detected by an obstacle detection sensor, and then adds the detected region to the blind spot region and updates the blind spot region, and wherein the control unit calculates the viewing region, a difficult viewing region, and the blind spot region in case that the difficult viewing region is covered by any obstacle, for the advantage of dynamically accounting for obstructions or other viewing-related obstacles which hinder the user's interaction with the device (para[0002]; para[0015]), which improves user experience.

Regarding claim 14, Kondo and Bostick disclose all the claim limitations as applied above (see claim 13). In addition, Kondo discloses the detection circuit includes a sensor (para[0023]; para[0025]; para[0028]; para[0034]; see cameras 13-1 to 13-9 in Fig. 1; “photographing device such as a video camera including a CCD (Charge-Coupled Devices) imaging device, a digital camera, or the like is provided”).

Regarding claim 15, Kondo and Bostick disclose all the claim limitations as applied above (see claim 13). In addition, Kondo discloses the detection circuit includes a detection device (para[0023]; para[0025]; para[0028]; para[0034]; see cameras 13-1 to 13-9 in Fig. 1; “photographing device such as a video camera including a CCD (Charge-Coupled Devices) imaging device, a digital camera, or the like is provided”).

Regarding claim 17, Kondo and Bostick disclose all the claim limitations as applied above (see claim 13). In addition, Kondo discloses the control unit calculates a viewing region of the viewer in the display region of the display unit based on information about the line of sight and the position of the viewer detected by the detection circuit (para[0028]; para[0041]-para[0042]; para[0051]; para[0053]; it is clear that “since the display unit… is divided into a plurality of regions”, when a certain display unit 12 region is “determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3”, a target display unit region, that is, the display unit of interest region (the claimed viewing region) is determined/calculated,  based on the broadest reasonable interpretation of the claimed limitations), selects a wider color gamut for the calculated viewing region than a color gamut of the display region other than the viewing region, and displays the image in the selected color gamut on the display unit (para[0028]-para[0031]; para[0041]-para[0046]; para[0051]; para[0053]; “If the display unit 12 is determined to be the target display unit in which the user's 3 line of sight has been detected for a predetermined time or more in step S3”, “In step S7, the control unit 37 controls the color difference control unit 41, and adjusts the color difference signals u and v output from the decoding unit 34 so as to be standard values”, which clearly has a color gamut wider than that for a “non-attention display unit in which the line of sight of the user 3 has not been detected for a predetermined time or longer”, and for which “The color difference is adjusted by multiplying u and v by a coefficient 0”; “In step S10, the display control unit 42 combines the luminance signal Y adjusted by the luminance processing unit 40 and the color difference signals u and v adjusted by the color difference processing unit 41, outputs the synthesized signal to the display unit 12, and displays it”).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623